NORTHCUTT, Judge.
Shannon L. Roach challenges the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm because the claim alleged in Roach’s motion was facially insufficient.
In his motion, Roach contended that the three-year mandatory minimum portion of his sentence for trafficking in cocaine was illegally imposed. He based this claim on our decision in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002). Although Roach’s motion alleged the date of his arrest, the motion was facially insufficient because it did not affirmatively allege that the date of his offense fell within the window created by Taylor. See Sims v. State, 838 So.2d 658 (Fla. 2d DCA 2003).
We note that the circuit court did not deny Roach’s motion as facially insufficient. Instead, it denied the motion without prejudice to refile when the Florida Supreme Court completed its review of the Taylor decision. On May 29, 2002, however, the State voluntarily dismissed its appeal of Taylor. See State v. Taylor, 821 So.2d 302 (Fla.2002) (table). Therefore, our affirmance is without prejudice to any right Roach might have to file a facially sufficient rule 3.800(a) motion raising the same claim. See Sims, 838 So.2d 658,.
Affirmed.
SALCINES and STRINGER, JJ., Concur.